Citation Nr: 1813702	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to 38 U.S.C. § 1318 (2012).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney At Law


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from June 1953 to May 1955.  He died in July 2013 and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC, pursuant to 38 U.S.C. § 1318 (2012).  The appellant timely filed a notice of disagreement (NOD) and a substantive appeal (via a VA Form 9).  

In the May 2014 VA 9, the appellant requested a live videoconference hearing.  She was scheduled for a hearing in May 2017.  However, in an April 2017 statement, she waived her hearing before a Board member.  Accordingly, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).


FINDINGS OF FACT

1.  The Veteran died in July 2013 and his death certificate lists the immediate cause of death as chronic renal failure, due to or as a consequence of atrial fibrillation and due to or as a consequence of Parkinsonism.  

2.  The evidence is at least evenly balanced as to whether the Parkinson's disease that contributed substantially or materially to the Veteran's death was related to his military service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for the Veteran's cause of death, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Pursuant to 38 U.S.C. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  

In this case, the Veteran's death certificate lists the immediate cause of death as chronic renal failure, due to or as a consequence of atrial fibrillation and due to or as a consequence of Parkinsonism.

The Veteran's service treatment records (STRs) consists only of his pre-induction report of medical examination, in May 1953, his separation report of medical examination, in May 1955, and dental records.  There is no documented treatment for, complaint of, or diagnosis for Parkinson's disease.  The appellant contends that the Veteran's STRs were burned in the 1973 National Personnel Records Center (NPRC) fire; however, there is no confirmation from NPRC or a memorandum from the VA endorsing this. 

A November 1986 private treatment note reflects that the Veteran was "tremorous" that day.  

In a June 2007 statement from a soldier who served with the Veteran, he reported that one day, they had filled packs and a rifle on their backs while marching and running when the Veteran got too hot and passed out.  He was put in a trunk tank of ice cold water and taken to the hospital.  He reported that ever since that incident, he was always "shaky." 

In a July 2007 letter a private physician, Dr. J.B., wrote that the Veteran reported tremors that began after his in-service incident and gradually worsened over time.  The physician reported that he has observed a worsening of the Veteran's condition throughout the years.  

In an August 2007 statement from the Veteran, he reported that he left service in 1955 and saw his family doctor for his "shakes" until the family doctor died.  He did not know where the records from that family doctor were. 

In a December 2016 letter, Dr. B.L. reported that it was his medical opinion that the Veteran's medical conditions that occurred while in service were as likely as not the cause or contributor of his death.  

In a December 2016 letter, Dr. J.B. reported that the Veteran stated, and had a witness verify, that while he was at Fort Chaffer, he had an episode of heat exhaustion and ever since this episode, he had tremors.  Additionally, the Veteran reported that he had no noticeable tremors before this episode.  Dr. J.B. reported that the Veteran was a patient of his from 1994 until his death, and it is in his medical opinion that it is at least as likely as not (what happened in the military) caused damage to his nerves and ultimately contributed to his death.  

Upon review of the evidence of record, the Board finds that service connection for the Veteran's cause of death is warranted. 

As noted above, the Veteran died of a nervous system disorder, Parkinson's disease, as reflected in his death certificate.  Consequently, the issue at hand is whether the Veteran's Parkinson's disease that contributed substantially or materially to the Veteran's death was related to his military service.

Although the December 2016 physicians' rationales were not extensive, reading their opinions as a whole and in context of the evidence of record, to include their familiarity with the Veteran's then current tremor problems and the progression of related symptoms, as well as the consistency of the Veteran's statements, entitles these positive opinions to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Additionally, the Veteran submitted numerous buddy statements, particularly from soldiers who served alongside him, who witnessed the Veteran's tremors in service and since service.  

The evidence is thus at least evenly balanced as to whether the Veteran's Parkinson's disease was related to service.  The Veteran's death certificate indicates that the cause of death was due to or as a consequence of Parkinsonism.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

As noted above, the appellant also perfected an appeal from the denial of a claim for DIC pursuant to 38 U.S.C. § 1318.  In light of the grant of benefits described above, the appellant's claim for DIC pursuant to 38 U.S.C. § 1318 is rendered moot.  Pursuant to 38 U.S.C. § 2307 (2012), there are service-connected death burial benefits that are available under 38 U.S.C. § 1310, but not under 38 U.S.C. § 1318.  Entitlement to VA benefits under 38 C.F.R. § 1310 is therefore the greater benefit, and has been granted in full in the decision above.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C. § 1318, nor does any controversy remain.  In light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C. § 1318 is moot, and this claim must therefore be dismissed.


ORDER

Entitlement to service connection for the Veteran's cause of death is granted. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


